Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Group-I (Claims 1-4) in the reply filed on 07/28/2022 is acknowledged.  However applicant did not distinctly indicate whether election is with or without traverse, and because of Applicant’s not pointing out any supposed errors in the restriction requirement, apropos of (MPEP § 818.03(a) and 818.03(c)), the election has been treated as an election without traverse.

This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, outer terminals that are connected to corresponding end portions of the extended parts and are disposed on a mounting surface, a winding axis,  a mounting surface-side surface, a density of the magnetic powder between the end portions of the extended parts on the mounting surface-side surface as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
(a) Claim 2, line 2, typing error: “mounting surface side” should be “mounting surface-side surface”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A surface-mounted inductor comprising:
a coil including a wound part formed by winding a conductive wire, and extended
parts extended from an outer circumference of the wound part;
a molded body, constituted by a composite material containing a magnetic powder, that contains the coil; and
outer terminals that are connected to corresponding end portions of the extended
parts and are disposed on a mounting surface,
wherein
the wound part of the coil is contained within the molded body so that a winding
axis of the wound part is parallel to the mounting surface;
the extended parts of the coil are extended toward the mounting surface;
the end portions of the extended parts are disposed so that surfaces thereof are
exposed from a mounting surface-side surface of the molded body; and
in the molded body, a density of the magnetic powder between the end portions of the extended parts on the mounting surface-side surface is lower than a density of the magnetic powder in the surface on the opposite side from the mounting surface.

The most relevant prior art references are as follows:
(i) Saito et al. (US 20130307655 A1) substantially teaches (see para 0022 and fig. 1-4) an encapsulation material obtained by mixing iron-based metal magnetic powders and epoxy resin is preformed to form a preformed body 2 comprising a convex portion 2a and a guide portion 2b as shown in FIG. 2. As shown in FIG. 3, the air-cored coil 1 is placed on the preformed body 2 such that the convex portion 2a of the preformed body 2 fits in a hollow portion of the air-cored coil. Over this, another preformed body 2 is covered. At this time, the ends 1a of the air-cored coil 1 are led out along the guide portion 2b of the preformed body 2. This is set in a cavity of a molding die in this condition and is subjected to compression molding at 150.degree. C. to obtain a core 3 as shown in FIG. 4. As shown in FIG. 4, the air-cored coil 1 is encapsulated in the core 3 to allow opposite ends 1a of the coil 1 to be exposed on a surface of the core 3 which is parallel to the winding axis of the air-cored coil 1. The surface on which the opposite ends 1a are exposed becomes an electrode-forming surface of the core 3.

(ii) inaba et al. (US 20120313740 A1) teaches (see Fig. 1-3 and claim 1) that a reactor comprising: a coil; a core; and a case housing the coil and the core, the core including an inner core portion arranged inside the coil and an outer core portion partly or entirely covering the outside of the coil, the outer core portion being formed of a mixture of a magnetic material and a resin, wherein the coil is arranged such that the axial direction of the coil is substantially parallel to a bottom surface of the case, and wherein the difference in concentration of the magnetic material in the outer core portion in the axial direction of the coil is smaller than the difference in concentration of the magnetic material in the outer core portion in a direction along a side wall of the case.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837